THORNTON, J.,
dissenting.
In my view the majority’s decision represents an improper curtailment of the equitable powers of the trial judge to fashion an appropriate decree.
As I read the statute, the challenged provisions of the trial judge’s decree for safeguarding the handicapped wife’s share of the marital assets are entirely proper and are authorized by ORS 107.405 and 107.105(1)(c).
ORS 107.405 provides:
"When a court is sitting in proceedings for annulment or dissolution of a marriage, or for separation, it shall have full equity powers.”
*569ORS 107.105(1)(c), so far as pertinent here, provides:
"(1) Whenever the court grants a decree of annulment or dissolution of marriage or of separation, it has power further to decree as follows:
"(c) For the support of a party, in gross or in instalments, or both, such amount of money for such period of time as it may be just and equitable for the other party to contribute. * * * In making such support order, the court shall consider the following matters:
"(I) Such other matters as the court shall deem relevant.”
Lee, J., joins in this dissent.